DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/8/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy of the International Search Report (NPL Document 1) has been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“11c” in Fig. 9
“C line”, “e line”, “F line”, and “G line” in Fig. 14A
“ΔS” and “ΔM” in Fig. 14B
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an expression for a Petzval sum including a term “n”.  The use of the term “n” is unclear because no definition for the variable has been provided.  Further, Claim 1 recites “ni denotes a refractive index”, but the term “ni” is not included in the equation.  For the remainder of this Action, it is assumed that the term “n” in the expression denotes a refractive index at an incidence side of the transmitting surface.
Claim 3 recites “however, θ ≠ 0” in lines 6-7.  This limitation is indefinite because it is unclear if the term θ in this limitation refers to θ1, θ2, or both.  For the remainder of this Action, it is assumed that θ refers to both θ1 and θ2.
Claim 11 recites the limitation "the other end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050054901 A1 by Yoshino (hereinafter “Yoshino”) in view of JP H11142729 A by Masaru (hereinafter “Masaru”).
Regarding Claim 1, Yoshino discloses an endoscope (capsule endoscope 3; [0040]) comprising: a circular cylindrical member (Fig. 2); a distal end member (portion covered by front cover 16); and an image forming optical system (objective optical system 18; [0048]; Fig. 2), wherein: the circular cylindrical member has an inner peripheral surface (given by radius of curvature Ri) and an outer peripheral surface (given by radius of curvature Ro; [0054]; Fig. 2), a space between the inner peripheral surface and the outer peripheral surface is filled with a transparent material having a refractive index higher than 1 (transparent cover 16; [0048]; Fig. 2), the distal end member is positioned at one end of the circular cylindrical member (front cover 16 opposite rear portion 17; Fig. 2), the image forming optical system is disposed at an interior of the circular cylindrical member such that an optical axis of the image forming optical system and a central axis of the circular cylindrical member are aligned or become parallel, due to the image forming optical system (objective optical system 18 coincides with the centers of radii of curvature Ri and Ro; [0055]; Fig. 2), an object plane located at an outer side of the outer peripheral surface and an image plane of the image forming optical system become conjugate (field of view with angle θ coincides with the subject for imaging; [0057]), the image forming optical system includes only transmitting surfaces, all the transmitting surfaces are disposed such that a normal of a plane at a point intersecting with the optical axis is aligned with the optical axis (first and second lenses connected to lens frames 20 and 21, which can be provided with an anti-reflection portion; [0049, 56]), the image forming optical system has a curvature of field (external radius of curvature Rp; [0055-57]; Fig. 2), 

Yoshino does not disclose the conditional expression (1): -10 < P’ < -0.8.  However, Masaru discloses a rigid endoscope optical system including an objective lens that satisfies the following condition: 0.8 < |PZE| < 1.5, where PZE is the Petzval sum of the optical elements ([0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Yoshino with the objective lens disclosed by Masaru with the benefit of performing optical tilt correction (Masaru [0044-45]). 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date that the lens configuration including the number of surfaces and degree of curvature could be adjusted within the parameters of the Petzval expression as claimed to obtain values in the recited range using routine experimentation and optimization.
Regarding Claim 3, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Yoshino further discloses wherein the following conditional expression (3) is satisfied: θout < θin (3) (peripheral curvature of the light ray is smaller than the curvature from the center of the field of view; [0021]; Fig. 2), where, θin is an angle made by a principal light ray and a normal of the inner peripheral surface, in a first space (light emitted in the field of view as shown in Fig. 2) (however, θ ≠ 0), θout is an angle made by the principal light ray and a normal of the outer peripheral surface, in a second space (light ray at the periphery), the first space is a space between the image forming optical system and the inner peripheral surface (space between objective optical system 18 and the inner surface), the second space is a space at an outer side of the circular cylindrical member (space at the peripheral surface), and the principal light ray is a principal light ray from an object point of a center when the circular cylindrical member is measured in an optical axial direction (light emitted from objective optical system 18 at the center of the field of view; [0021]; Fig. 2).
Claim 4, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Yoshino further discloses wherein the following conditional expression (4) is satisfied: 1 < R2/R1 < 5 (4) where, R1 denotes a radius of curvature of the inner peripheral surface (Ri = 6 mm), and R2 denotes a radius of curvature of the outer peripheral surface (Rp (outside the transparent cover 16) = 4 mm; [0054-55]; Fig. 2).
Regarding Claim 5, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Yoshino further discloses wherein the following conditional expression (5) is satisfied: 1 ≤ OB/R2 < 10 (5) where, OB denotes a distance from the optical axis up to the object plane, in a plane orthogonal to the optical axis (D/2 (distance from the axis to the plane)= 5.5 mm), and R2 denotes a curvature of the outer peripheral surface (Rp (outside the transparent cover 16) = 4 mm; [0055-58]; Fig. 2).
Regarding Claim 6, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Yoshino further discloses wherein the image forming optical system includes in order from the distal end member side, a first positive lens and a second positive lens (first and second lenses; [0049]), a first predetermined surface is a lens surface on the image plane side of the first positive lens, a second predetermined surface is a lens surface on the distal end member side of the second positive lens, the first predetermined surface is a convex surface toward the second positive lens, and the second predetermined surface is a convex surface toward the first positive lens (lens configuration of Fig. 9; [0072]).
Regarding Claim 8, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Yoshino further discloses wherein the image forming optical system includes a planoconvex lens (objective optical system formed of two plano-convex lenses; [0072]; Fig. 9).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Masaru as applied to claim 1 above, and further in view of WO 2016190184 A1 by Igarashi (hereinafter “Igarashi”).
Regarding Claim 2, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Modified Yoshino does not disclose the following conditional expression (2): 0.1 mm < f < .08 mm (2) where, f denotes a focal length of the image forming optical system.  However, Igarashi discloses an 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date that the lens configuration including the number of surfaces and degree of curvature could be adjusted within the parameters of the Petzval expression as claimed to obtain focal length values in the recited range using routine experimentation and optimization.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Masaru as applied to claim 6 above, and further in view of JP 2009251520 A by Murata (hereinafter “Murata”).
Regarding Claim 7, Yoshino as modified by Masaru discloses the endoscope according to claim 6.  Modified Yoshino does not disclose wherein the following conditional expressions (6) and (7) are satisfied: 0.5 < φ1/φ < 5.0 (6), and 0.1 < φ2/φ < 2.0 (7) where, φ denotes a refractive power of the image forming optical system, φ1 denotes a refractive power of the first predetermined surface, and φ2 denotes a refractive power of the second predetermined surface.  However, Murata discloses a camera head optical system used in endoscope imaging which includes negative lens group 110 having concave surfaces in the imaging direction and positive lens group 120 having convex surfaces in the imaging direction ([0042-43]; Fig. 4).  Each lens surface has a radius of curvature as shown in the given examples.  Refractive power is denoted by φ such that φp is the power of the positive lens group, φn is the power of the negative lens group, and φf is the power of the lens field ([0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Yoshino with the lens groups disclosed by Murata with the benefit of correcting various aberrations in the lens (Murata [0061]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date that the lens configuration including the number of surfaces and degree of curvature could be adjusted within the parameters of the Petzval expression as claimed to obtain refractive power values in the recited range using routine experimentation and optimization.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Masaru as applied to claim 1 above, and further in view of US 20180120555 A1 by Ikuta et al. (hereinafter “Ikuta”).
Regarding Claim 9, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Modified Yoshino does not disclose wherein the image forming optical system includes a ball lens.  However, Ikuta discloses an endoscope 100 including waveguides 108 and 110 and optical system 112.  Lens 112a of the optical system 112 may be a ball lens ([0066]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yoshino with the lens disclosed by Ikuta with the benefit of collimating light from multiple waveguides (Ikuta [0058]).
Regarding Claim 10, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Modified Yoshino does not disclose wherein the image forming optical system includes a gradient index lens.  However, Ikuta discloses an endoscope 100 including waveguides 108 and 110 and optical system 112.  Lens 112a of the optical system 112 may be a graded index (GRIN) lens ([0058]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yoshino with the lens disclosed by Ikuta with the benefit of collimating light from multiple waveguides (Ikuta [0058]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Masaru as applied to claim 1 above, and further in view of U.S. 6,306,082 B1 by Takahashi et al. (hereinafter “Takahashi”).
Regarding Claim 11, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Yoshino further discloses the distal end of the insertion portion having a connecting portion (connection portion of front cover 16), and the circular cylindrical member having a connecting portion on the other end (connection portion of rear portion 17; [0048]; Fig. 2). 
Modified Yoshino does not disclose wherein the image forming optical system is disposed at a distal end of an insertion portion of the endoscope or the circular cylindrical member is attached to and 
Regarding Claim 12, Yoshino as modified by Masaru discloses the endoscope according to claim 1.  Yoshino further discloses the circular cylindrical member is fixed to the distal end of the insertion portion all the time (the connection portions of front cover 16 and rear portion 17 are hermetically sealed; [0048]; Fig. 2).
Modified Yoshino does not disclose wherein the image forming optical system is disposed at a distal end of an insertion portion of the endoscope.  However, Takahashi discloses a stereoendoscope 2 with rigid insertion section 11 (Col 8, lines 25-33).  Optical images are captured during illumination by objective optical systems 21a and 21b (Col 9, lines 1-9; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yoshino with the configuration disclosed by Takahashi with the benefit of performing stereoscopic imaging (Takahashi Col 8, lines 11-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080146877 A1
US 20130120728 A1
U.S. 10,620,424 B1
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795